DETAILED ACTION
	This action is responsive to the following communications: the Application filed August 11, 2020, and Information Disclosure Statement filed on July August 11, 2020.
	Claims 1-20 are pending. Claims 1, 15 and 18 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on August 11, 2020. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15, 18 and 19 of U.S. Patent No.10748625. Although they claim the same coverage of invention by providing a processing device to perform operations comprising: determine first values of a metric that indicative of a margin for a valley.


Regarding independent claim 1, claims 1 and 4 of recited patent disclose the limitations of claim 1. A system comprising: a memory device; and a processing device, operatively coupled with the memory device, to perform operations comprising: determining first values of a metric that is indicative of a margin for a valley that is located between programming distributions of a memory cell of the memory device; determining second values of the metric based on the first values; and adjusting valley margins of the memory cell in accordance with the second values of the metric.

Regarding claim 2, claim 1 of recited patent discloses the limitation of claim 2. The system of claim 1, wherein determining second values of the metric based on the first values comprises: scaling the first values by one or more scale factors to generate the second values of the metric.

Regarding claim 3, claim 2 of recited patent discloses the limitation of claim 3. The system of claim 1, wherein adjusting the valley margins of the memory cell in accordance with the second values of the metric comprises: performing a dynamic program targeting (DPT) operation on the memory cell to calibrate one or more 

Regarding claim 4, claim 3 of recited patent discloses the limitation of claim 4. The system of claim 3, wherein the DPT operation converges respective ones of the second values of the metric for a particular logical page type of the memory cell to a convergence value.

Regarding claim 5, claim 4 of recited patent discloses the limitation of claim 5. The system of claim 3, wherein performing the dynamic program targeting (DPT) operation on the memory cell to calibrate the one or more PV targets associated with the programming distributions comprises: 
determining a first adjustment amount of a first PV target and a second adjustment amount of a second PV target that converges at least two of the second values of the metric to a convergence value; adjusting the first PV target by the first adjustment amount; and adjusting the second PV target by the second adjustment amount.

Regarding claim 6, claim 5 of recited patent discloses the limitation of claim 6. The system of claim 3, wherein calibrating the one or more PV targets associated with the programming distributions comprises: determining a net-zero adjustment to at least two of the PV targets associated with the programming distributions based on the at 

Regarding claim 7, claim 6 of recited patent discloses the limitation of claim 7. The system of claim 1, wherein the metric is inversely proportional to the valley margins.

Regarding claim 8, claim 7 of recited patent discloses the limitation of claim 8. The system of claim 1, wherein determining the first values of the metric, for each of the first values of the metric the processing device to perform the operations comprising: performing a continuous read level calibration (CRLC) operation on the memory cell to calibrate read level thresholds between the programming distributions.

Regarding claim 9, claim 8 of recited patent discloses the limitations of claim 9. The system of claim 8, wherein performing the cRLC operation on the memory cell to calibrate the read level thresholds between the programming distributions comprises: adjusting the read level thresholds to a center value that results in a lowest bit error rate.

Regarding claim 10, claim 9 of recited patent discloses the limitations of claim 10. The system of claim 9, wherein performing the continuous read level calibration (CRLC) operation on the memory cell to calibrate read level thresholds between the programming distributions comprises: sampling the center value, a positive offset value, and a negative offset value between the programming distributions of the memory cell, 

Regarding claim 11, claim 10 of recited patent discloses the limitation of claim 11. The system of claim 10, wherein for a particular logical page type respective positive offset values and negative offset values are of an equal magnitude.

Regarding claim 12, claim 11 of recited patent discloses the limitation of claim 12. The system of claim 10, wherein performing the continuous read level calibration (CRLC) operation on the memory cell to calibrate read level thresholds between the programming distributions comprises: calculating a mean of the positive offset value and the negative offset value less the center value to determine each of the first values of the metric.

Regarding claim 13, claim 12 of recited patent discloses the limitation of claim 13. The system of claim 1, wherein the valley margins of the memory cell are adjusted dynamically during operation of the memory device.

Regarding claim 14, claim 13 of recited patent discloses the limitation of claim 14. The system of claim 1, wherein the memory device comprises a block, the block comprising a plurality of memory cells organized in a plurality of wordline groups, wherein valley margins of a first wordline group of the plurality of wordline groups are 

Regarding independent claim 15, claims 1, 4 and 15 of recited patent disclose the limitation of claim 15. A method comprising: determining first values of a metric that is indicative of a margin for a valley that is located between programming distributions of a memory cell of a memory device; determining second values of the metric based on the first values; and adjusting valley margins of the memory cell in accordance with the second values of the metric.

Regarding claim 16, claims 1 and 15 of recited patent disclose the limitation of claim 16. The method of claim 15, wherein determining second values of the metric based on the first values comprises: scaling the first values by one or more scale factors to generate the second values of the metric.

Regarding claim 17, claim 19 of recited patent discloses the limitation of claim 17.  The method of claim 15, wherein adjusting the valley margins of the memory cell in accordance with the second values of the metric comprises:  performing a dynamic program targeting (DPT) operation on the memory cell to calibrate one or more program-verify (PV) targets associated with the programming distributions based on the second values of the metric.

Regarding independent claim 18, claims 1, 4, 15 and 18 disclose the limitation of claim 18. A non-transitory computer-readable medium comprising instructions that, responsive to execution by a processing device, cause the processing device to perform operations comprising: determining first values of a metric that is indicative of a margin for a valley that is located between programming distributions of a memory cell of a memory device; determining second values of the metric based on the first values; and adjusting valley margins of the memory cell in accordance with the second values of the metric.

Regarding claim 19, claims 15 and 18 of recited patent disclose the limitation of claim 19. The non-transitory computer-readable medium of claim 18, wherein determining second values of the metric based on the first values comprises: scaling the first values by one or more scale factors to generate the second values of the metric.

Regarding claim 20, claim 19 of recited patent discloses the limitation of claim 20.  The non-transitory computer-readable medium of claim 18, wherein adjusting the valley margins of the memory cell in accordance with the second values of the metric comprises: performing a dynamic program targeting (DPT) operation on the memory cell to calibrate one or more program-verify (PV) targets a


Conclusion
Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827